Case 0:19-cv-60118-BB Document 29 Entered on FLSD Docket 08/19/2019 Page 1 of 3


                           UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO. 0:19-cv-60118-BB

  ANA BOUZAGLOU,

                Plaintiff,

  vs.

  SYNCHRONY      FINANCIAL                     d/b/a
  SYNCHRONY BANK,

             Defendant.
 ________________________________________/

                        JOINT NOTICE OF PENDING SETTLEMENT

        Plaintiff, Ana Bouzaglou and Defendant, Synchrony Financial d/b/a Synchrony Bank, by

 and through their undersigned counsel, hereby submit this Joint Notice of Pending Settlement

 and state that the parties have reached a verbal settlement with regard to this case and are

 presently drafting, finalizing, and executing the settlement and dismissal documents. Upon

 execution of the same, the parties will file the appropriate dismissal documents with the Court.
Case 0:19-cv-60118-BB Document 29 Entered on FLSD Docket 08/19/2019 Page 2 of 3




                        CONSENT OF COUNSEL FOR DEFENDANT

        Pursuant to Rule 3J (3) of the Administrative Procedures of the United States District

 Court for the Southern District of Florida, the undersigned counsel for Plaintiff represents to the

 Court that counsel for Defendant has authorized him to affix their electronic signature to this

 Joint Notice of Pending Settlement.


   /s/ Anthony C. Norman                                 /s/ Brandon T. White_____________
  Anthony C. Norman, Esq.                                Brandon T. White, Esq.
  Florida Bar No.: 112105                                Florida Bar No.: 106792
  anorman@gravislaw.com                                  bwhite@reedsmith.com
  Gravis Law, PLLC                                       Reed Smith, LLP
  1345 Monroe Ave. NW, Suite 242                         1001 Brickell Bay Drive, Suite 900
  Grand Rapids, MI 49505                                 Miami, FL 33131
  Telephone: (616) 228-9261                              Telephone: (786) 747-0222

  Co-Counsel for Plaintiff                               Counsel for Synchrony Bank
Case 0:19-cv-60118-BB Document 29 Entered on FLSD Docket 08/19/2019 Page 3 of 3


                                  CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing was electronically
 filed on August 19, 2019 with the Clerk of Court using CM/ECF. I also certify that the foregoing
 document is being served this day on all counsel of record or pro se parties identified on the
 Service List below either via transmission of Notices of Electronic Filing generated by CM/ECF
 or in some other authorized manner for those counsel or parties who are not authorized to receive
 electronically Notices of Electronic Filing.

 Jonathan M. Benjamin, Esq.
 Benjamin Law Practice, PLLC
 4581 Weston Rd, Suite 155
 Weston, FL 33331
 Co-Counsel for Plaintiff
 Service by CM/ECF




                                       Gravis Law, PLLC
                                       Co-Counsel for Plaintiff
                                       1345 Monroe Ave. NW, Suite 242
                                       Grand Rapids, MI 49505
                                       Telephone: (616) 228-9261

                                       /s/ Anthony C. Norman
                                       Anthony C. Norman, Esq.
                                       Florida Bar No. 112105
                                       anorman@gravislaw.com
